FILED
                            NOT FOR PUBLICATION                             JUN 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10093

               Plaintiff - Appellee,             D.C. No. 4:09-cr-02546-RCC

  v.
                                                 MEMORANDUM *
JOSE LUIS REYNA-ROBLES, a.k.a. Jose
Reyna-Robles,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Jose Luis Reyna-Robles appeals from the sentence of 13 months and one

day imposed following his guilty-plea conviction for reentry after deportation, in

violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we affirm.

      Reyna-Robles contends that his sentence is substantively unreasonable

because he should have been granted a departure or variance based on cultural

assimilation. In light of the totality of the circumstances and the 18 U.S.C.

§ 3553(a) factors, Reyna-Robles’s sentence within the Guidelines range is

substantively reasonable. See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                          2                                     10-10093